— Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (Cyrulnik, J.), imposed March 21, 2011, on the grounds that the sentence is both illegal and excessive.
Ordered that the sentence is affirmed.
Contrary to the defendant’s contention, the Supreme Court did not illegally sentence him as a second felony offender (see People v McEachern, 275 AD2d 330 [2000]). Furthermore, the defendant’s valid waiver of his right to appeal precludes review of his contention that the sentence imposed was excessive (see People v Bradshaw, 18 NY3d 257, 264-267 [2011]; People v Lopez, 6 NY3d 248, 255 [2006]). Eng, EJ., Mastro, Hall and Roman, JJ., concur.